Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 1 of 7 PAGEID #: 1017




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TERESA L. DE BOLT,                               :
                                                 :          Case No. 2:19-cv-5092
               Plaintiff,                        :
                                                 :          JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :          Magistrate Judge Chelsey M.
COMMISSIONER OF                                  :          Vascura
SOCIAL SECURITY,                                 :
                                                 :
               Defendant.                        :

                                         OPINION & ORDER

       This matter comes before the Court on the Magistrate Judge’s July 10, 2020, Report and

Recommendation. (ECF No. 14). The Magistrate Judge recommended that Plaintiff’s Statement

of Errors (ECF No. 11) be OVERRULED and that the Commissioner’s decision be AFFIRMED.

Plaintiff filed an Objection pursuant to Fed.R.Civ.P. 72(b), to this Report and Recommendation

(ECF No. 15) and Defendant submitted a Response to Defendant’s Objection. (ECF No. 16). This

Court herby ADOPTS the Report and Recommendation in its entirety based on an independent

consideration of the analysis therein.

                                     I.      BACKGROUND

       Plaintiff, Teresa L. DeBolt, filed an application under Title II of the Social Security Act

(the “Act”) on December 28, 2016, alleging a disability onset date of August 19, 2013. (ECF No.

8 at 267).   After Plaintiff’s application was denied initially on March 8, 2017, and upon

reconsideration on June 6, 2017, Plaintiff requested a hearing in front of an administrative law

judge (“ALJ”) on August 4, 2017. (Id. at 208). On January 25, 2019, ALJ Virginia Herring held

a video hearing at which Plaintiff was represented by counsel, appeared, and testified. (Id. at 72-




                                                1
Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 2 of 7 PAGEID #: 1018




103). Pauline McEachin, vocational expert (“VE”), appeared and testified at the hearing. (Id.).

During the hearing, Plaintiff amended her alleged onset date to October 20, 2016. (Id. at 76).

        Following the required five-step sequential analysis,1 the ALJ issued a decision on May

13, 2019, finding that Plaintiff was not disabled under the meaning of the Act. (Id. at 37-53). At

step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity following her

amended alleged onset date of October 20, 2016. (Id. at 43). At step two, the ALJ found that

Plaintiff had the severe impairments, including: fibromyalgia, depression, anxiety, hypertension,

obstructive sleep apnea, bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease,

and obesity. (Id.). At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.). At step four, the ALJ set forth

the Plaintiff’s RCF as follows:




1
 Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730
(6th Cir. 2007), the five step sequential steps are as follows:

       (i)      At the first step, we consider your work activity, if any. If you are doing substantial gainful activity,
                we will find that you are not disabled. . . .

       (ii)     At the second step, we consider the medical severity of your impairment(s). If you do not have a
                severe medically determinable physical or mental impairment that meets the duration requirement
                in § 416.909, or a combination of impairments that is severe and meets the duration requirement,
                we will find that you are not disabled. . . .
       (iii)    At the third step, we also consider the medial severity of your impairment(s). If you have an
                impairment(s) that meets or equals one of our listings in appendix 1 subpart P of part 404 of this
                chapter and meets the duration requirement, we will find that you are disabled. . . .

       (iv)     At the fourth step, we consider our assessment of your residual functional capacity and your past
                relevant work. If you can still do your past relevant work, we will find that you are not disabled. . . .

       (v)      At the fifth and last step, we consider our assessment of your residual functional capacity and your
                age, education, and work experience to see if you can make an adjustment to other work. If you can
                make an adjustment to other work, we will find that you are not disabled. If you cannot make an
                adjustment to other work, we will find that you are disabled. . . .

20 C.F.R. § 404.1520(a)(4).

                                                          2
Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 3 of 7 PAGEID #: 1019




       After careful consideration of the entire record, the undersigned finds that, through
       the date last insured, the claimant had the residual functional capacity to perform
       light work as defined in 20 CFR 404.1567(b) in that the claimant can lift and/or
       carry up to 20 pounds occasionally and 10 pounds frequently and can sit, stand and
       walk each, for 6 hours in an 8-hour workday. However, the claimant can
       occasionally climb stairs or ramps, never climb ladders, ropes or scaffolds and can
       occasionally balance, stoop, kneel, crouch or crawl. The claimant can frequently
       handle and finger bilaterally. The claimant must avoid environments with excessive
       pulmonary irritants and poor ventilation, dangerous machinery and unprotected
       heights. The claimant is limited to simple tasks with only occasional changes in a
       work setting and no production rate pace, meaning where the production rate is set
       by an external source such as an assembly line or conveyor belt. The claimant may
       have occasional contact with the public, coworkers and supervisors.

(Id. at 46). In deciding Plaintiff’s RCF, the ALJ considered evidence, including medical records

and Dr. Raiser’s June 30, 2018 opinion and accorded “little weight” to the opinion because “it is

not consistent with the overall evidence particularly in light of handling and fingering limitations.”

(Id. at 50). The ALJ’s reason for giving limited weight to Dr. Raiser’s opinion on the grounds that

the treating physician’s own exam findings did not indicate “the level of impairment for fingering

and handling that that Dr. Raiser ultimately opined.” (Id.). Ultimately, at step five, the ALJ found

that Plaintiff was no longer capable of performing past relevant work, but upon reliance of the

VE’s testimony, determined that given Plaintiff’s age, education, work experience, and RFC were

sufficient to make Plaintiff eligible for a significant number of jobs in the national economy. (Id.

at 52). Subsequently, on September 19, 2019, the Appeals Council denied Plaintiff’s request for

review and adopted the ALJ’s decision as the Commissioner’s final decision. (Id. at 5). On

November 20, 2019 Plaintiff timely commenced the instant action, and submitted a Statement of

Errors alleging the ALJ erred by failing to properly evaluate the opinion of her treating physician,

Dr. Raiser, D.O. (ECF No. 11).

       On July 10, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that this Court overrule Plaintiff’s Statement of Errors and affirm the



                                                  3
Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 4 of 7 PAGEID #: 1020




Commissioner’s non-disability finding under 42 U.S.C. § 405(g). (ECF No. 14). Plaintiff objected

to the Magistrate Judge’s Report and Recommendation arguing that the ALJ’s decision was

conclusory and “the ‘good reasons’ cited by the ALJ for according less than controlling weight to

Dr. Raiser’s opinions are not supported by substantial evidence.” (ECF No. 15). The Defendant

submitted a Response in Opposition to the Plaintiff’s Objections. (ECF No. 16).

                              II.      STANDARD OF REVIEW

       Upon objection to a magistrate judge’s report and recommendation, this Court must “make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b).

This de novo review, in turn, requires the Court to “determine whether the record as a whole

contains substantial evidence to support the ALJ’s decision” and to “determine whether the ALJ

applied the correct legal criteria.” Inman v. Astrue, 920 F. Supp. 2d 861, 863 (S.D. Ohio 2013).

Substantial evidence means relevant evidence that “a reasonable mind might accept as adequate to

support a conclusion.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quotation

omitted). Substantial evidence constitutes “more than a mere scintilla, but only so much as would

be required to prevent judgment as a matter of law against the Commissioner if this case were

being tried to a jury.” Inman, 920 F. Supp. 2d at 863 (citing Foster v. Bowen, 853 F.2d 483, 486

(6th Cir. 1988)). A reviewing court has “power to enter, upon pleadings and transcripts of the

record, a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

                                III.    LAW AND ANALYSIS

       Before the Magistrate Judge, Plaintiff asserted only one error: that the “good reasons” cited

by the ALJ for assigning “less than controlling weight to Dr. Raiser’s opinions are not supported



                                                4
Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 5 of 7 PAGEID #: 1021




by substantial evidence.” (ECF No. 15). The Magistrate Judge found no error in the ALJ’s

declination to give Dr. Raiser’s opinion controlling weight. (ECF No. 14). Furthermore, the

Magistrate Judge found the ALJ’s articulated reasons for discounting the weight of Dr. Raiser’s

opinion sufficient. (Id.). Plaintiff objects to the Magistrate Judge’s conclusion on the grounds that

the Magistrate Judge failed to properly apply the substantial evidence standard. (ECF No. 15 at

2). Plaintiff opines that though the record contains “some normal treatment records”, these records

are not per se contradictory to Dr. Raiser’s opinion and that these normal treatment records were

insufficient to render Dr. Raiser’s opinion ill-supported by the record. (Id.). Plaintiff urges this

Court to find that the ALJ’s “good reasons” for assigning less than controlling weight to Dr.

Raiser’s opinions are conclusory and “should not be considered substantial evidence.” (Id.).

       After weighing the evidence, the ALJ determined Plaintiff’s RFC and found that Plaintiff

was capable of performing work, but in alignment with the VE’s opinion found that Plaintiff could

not perform “past relevant work as actually or generally performed.” (ECF No. 8 at 51). The VE

found that Plaintiff would be able to perform other jobs, including the following: general office

clerk, inspector, and hand packager and the ALJ concluded the same, thus rendering the conclusion

that Plaintiff is not disabled within the meaning of the Act. (Id. at 52-3).

       An ALJ is responsible for deciding a claimant’s RFC and must consider all medical

opinions received when completing the evaluation of the claimant. 20 C.F.R. § 404.1546(c); 20

C.F.R. § 404.1527(c). Additionally, ALJs must give “good reasons” for their weighing of “treating

source” opinions. Livingston v. Comm’r of Soc. Sec., 776 F. Appx. 897, 899 (6th Cir. 2019)

(unpublished) (citing 20 C.F.R. § 404.1527(c)(2) and Smith v. Comm’r of Soc. Sec., 482 F.3d 873,

876 (6th Cir. 2007)). The ALJ does not have a duty to adopt medical opinions verbatim. Poe v.

Comm’r of Soc. Sec., 342 F. Appx. 149, 156-57 (6th Cir. 2009). Under the treating physician rule,



                                                  5
Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 6 of 7 PAGEID #: 1022




opinions from “treating sources” are to be given more weight based upon their perspective on the

claimant’s medical history. Allums v. Commr. of Soc. Sec., 975 F. Supp. 2d 823, 827–28 (N.D.

Ohio 2013). The treating source’s opinion will receive controlling weight only if such opinions

are well-supported and not inconsistent with other substantial evidence in the record. (Id.).

       Despite the controlling weight afforded sometimes to treating physicians’ opinions, the

ALJ “retains the responsibility for making the ultimate determination of whether the claimant is

disabled.” Schuler v. Commr. of Soc. Sec., 109 Fed. Appx. 97, 101 (6th Cir. 2004) (unpublished).

If, for example, a physician makes a conclusory statement declaring a claimant’s disability, such

opinion will not be entitled to deference absent further factual support. Id. Once the ALJ assigns

the treating physician’s recommendation a lesser weight, the ALJ must then provide a rationale

that is “supported by evidence in the case record, and . . . sufficiently specific.” Friend v. Commr.

of Soc. Sec., 375 Fed. Appx. 543, 550 (6th Cir. 2010) (unpublished).

       Here, the ALJ gave Dr. Raiser, Plaintiff’s treating physician, “little” weight “because it is

not consistent with the overall evidence particularly in light of handling and fingering limitations.”

(ECF No. 8 at 50). In assigning Dr. Raiser’s opinion “little weight,” the ALJ explained “Dr.

Raiser’s own exam findings do not indicate the level of impairment for fingering and handling that

Dr. Raiser ultimately opined.” (Id.). The ALJ based her conclusion in the record. Of particular

importance was an X-ray imaging of Plaintiff’s hands from November 2018. The X-ray showed

“minimal early degenerative changes of the right hand and no findings erosive changes of the left

hand” to a degree inconsistent with the severe level of impairment opined by Dr. Raiser, which

said Plaintiff would be able to perform “reaching, handling and fingering bilaterally” for only 25%

of the workday. (Id.). Dr. Raiser also reasoned that Plaintiff would only be able to sit, stand, and

walk less than two hours in an eight-hour shift. (Id.). The ALJ found Dr. Raiser’s assertion



                                                  6
Case: 2:19-cv-05092-ALM-CMV Doc #: 17 Filed: 11/17/20 Page: 7 of 7 PAGEID #: 1023




inconsistent with Plaintiff’s medical records for the following reasons: medical exam findings

indicated Plaintiff had full range of motion in the lower extremities and walked regularly on the

treadmill for an hour each day. (Id. at 50-1). Plaintiff also expressed that she was feeling better,

was engaged in more activity, and was able to work in her garden. (Id.).

       Given the specificity of the ALJ’s findings and her decision to give the testimony of Dr.

Raiser “little weight”, despite being Plaintiff’s treating physician, the Magistrate Judge did not err

in affirming the ALJ’s decision because it was supported by good reasons. Further, this court’s

independent review of the ALJ’s findings and the record reveals that the ALJ’s decision was

supported by substantial evidence in the record.

                                        IV.     CONCLUSION

   For the reasons set forth above, Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation are OVERRULED.                 Defendant’s Response to Plaintiff’s Objections is

SUSTAINED. The Magistrate Judge’s Report and Recommendation is hereby ADOPTED. The

Commissioner’s finding of non-disability is AFFIRMED. This case is DISMISSED.

       IT IS SO ORDERED.


                                                       ALGENON L. MARBLEY
                                                       UNITED STATES DISTRICT JUDGE

DATED: November 17, 2020




                                                   7
